Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 1 of 17 Page ID #:765



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11       ELVIN H., 1                              Case No. 5:19-cv-01775-PD
12                        Plaintiff,              MEMORANDUM
                                                  OPINION AND ORDER
13            v.
14       ANDREW M. SAUL, Commissioner
         of Social Security,
15
                          Defendant.
16
17
18
             Plaintiff filed this action seeking review of the Commissioner’s final
19
     decision denying his application for supplemental security income. In
20
     accordance with the Court’s case management order, the parties filed a Joint
21
     Stipulation addressing the merits of the disputed issue. For the reasons
22
     stated below, the decision of the Commissioner is reversed and the action is
23
     remanded.
24
25
26
     1 Plaintiff’s name has been partially redacted in accordance with Federal Rule of
     Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
27   Administration and Case Management of the Judicial Conference of the United
     States.
28
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 2 of 17 Page ID #:766


     I.    SUMMARY OF ADMINISTRATIVE PROCEEDINGS
 1
 2         On October 4, 2016, Plaintiff filed an application for Supplemental

 3   Security Income benefits, alleging disability since August 1, 2011. [Joint

 4   Statement (“JS”) 2; Administrative Record (“AR”) 15.] Plaintiff’s application

 5   was denied administratively. An Administrative Law Judge (“ALJ”) held a

 6   hearing and issued a decision that Plaintiff was not disabled within the

 7   meaning of the Social Security Act. [JS 2; AR 15-23.] The ALJ found that

 8   Plaintiff suffered from severe impairments but retained the residual

 9   functional capacity (“RFC”) to perform the demands of past relevant work as a

10   tree pruner or other work. [JS 3-4; AR 19-39.] The Appeals Council denied

11   Plaintiff’s request for review [AR 1-6], rendering the ALJ’s decision the final

12   decision of the Commissioner.

13         The ALJ followed a five-step sequential evaluation process to assess

14   whether Plaintiff was disabled under the Social Security Act. Lester v.

15   Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995); 20 C.F.R. § 416.920. At step one,

16   the ALJ found that Plaintiff had not engaged in substantial gainful activity

17   since October 4, 2016, the application date. [AR 17.] At step two, the ALJ

18   found that Plaintiff had the following severe impairments, which significantly

19   limit his ability to perform basic work activities: bilateral knee arthritis,

20   lumbar degenerative disc disease, left elbow degenerative joint disease, and

21   left foot degenerative joint disease. [JS 2; AR 17.] At step three, the ALJ

22   found that Plaintiff “does not have an impairment or combination of

23   impairments that meets or medically equals the severity of one of the listed

24   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” [AR 18.]

25         Before proceeding to step four, the ALJ found that Plaintiff had the

26   RFC to perform the demands of “medium work” with the following additional

27   limitations:
                    he can frequently climb ramps, stairs, and ladders; he
28                  can frequently stoop, kneel, crouch, balance, and

                                              2
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 3 of 17 Page ID #:767


                  crawl; he can frequently push, pull, and operate foot
 1                controls with the bilateral lower extremities; and he
                  can frequently push and pull with the left upper
 2                extremity.
 3   [AR 18.] In making this finding, the ALJ gave little weight to the treating

 4   opinion of Kamal K. Hossain, M.D., that Plaintiff would miss multiple days a

 5   week, can rarely lift and carry up to ten pounds, can stand or walk for one

 6   hour in an eight-hour workday, would need to lie down for an hour multiple

 7   times a day, would need to use a cane, can rarely use his upper extremities,

 8   can never perform postural activities, and can rarely be exposed to numerous

 9   environmental conditions. [AR 20-21.]

10          At step four, based on Plaintiff’s RFC and the vocational expert’s

11   testimony, the ALJ found that Plaintiff was capable of performing past

12   relevant work as a tree pruner. At step five, the ALJ found that Plaintiff

13   could also perform other jobs that existed in significant numbers in the

14   national economy. [AR 21-23.]

15   II.    DISPUTED ISSUE
16          Whether the ALJ erred in determining Plaintiff’s RFC by assigning
17   little weight to the opinion of treating physician Kamal K. Hossain, M.D. [JS
18   8.]
19   III.   STANDARD OF REVIEW
20          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s
21   decision to determine whether the findings are supported by substantial
22   evidence and whether the proper legal standards were applied. See Treichler
23   v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). An ALJ’s
24   assessment of a claimant’s RFC must be affirmed if the ALJ has applied the
25   proper legal standard and substantial evidence in the record as a whole
26   supports the decision. See Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir.
27   2005). “Substantial evidence is ‘more than a mere scintilla but less than a
28

                                             3
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 4 of 17 Page ID #:768



 1   preponderance; it is such relevant evidence as a reasonable mind might accept

 2   as adequate to support a conclusion.’ ” Gutierrez v. Comm’r of Soc. Sec., 740

 3   F.3d 519, 522–23 (9th Cir. 2014) (internal citations omitted). “Even when the

 4   evidence is susceptible to more than one rational interpretation, we must

 5   uphold the ALJ’s findings if they are supported by inferences reasonably

 6   drawn from the record.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

 7         This Court must review the record as a whole, “weighing both the

 8   evidence that supports and the evidence that detracts from the

 9   Commissioner’s conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th

10   Cir. 2007) (internal citation omitted); Desrosiers v. Sec’y of Health & Human

11   Servs., 846 F.2d 573, 576 (9th Cir. 1988). “The ALJ is responsible for
12   determining credibility, resolving conflicts in medical testimony, and for

13   resolving ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.

14   1995). The Court will uphold the Commissioner’s decision when the evidence

15   is susceptible to more than one rational interpretation. Burch v. Barnhart,

16   400 F.3d 676, 679 (9th Cir. 2005). However, the Court may review only the

17   reasons stated by the ALJ in his decision “and may not affirm the ALJ on a

18   ground upon which he did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th

19   Cir. 2007).

20
     IV.   RELEVANT MEDICAL EVIDENCE
21
               A.     Dr. K. Hossain, Treating Physician
22
           The medical record evidence includes opinions and treatment notes
23
     from 2010 to 2018 of Mohammed Hossain, M.D. (“Dr. M. Hossain”) and Kamal
24
     K. Hossain, M.D. (“Dr. K. Hossain”), 2 who shared a practice. [AR 55, 341-44,
25
     355-60, 393-94, 417, 565-676.] From 2010 through 2014, Dr. M. Hossain
26
27
     2The records also refer to Dr. K. Hossain as Dr. Ruby Hossain and Dr. Ruby K.
28   Hossain. [AR 55.]
                                             4
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 5 of 17 Page ID #:769



 1   treated Plaintiff for pain in his back, legs, left foot, both hands, left arm and

 2   shoulder. [AR 565-582, 672.] X-ray imaging in May 2013 requested by Dr. M.

 3   Hossain of Plaintiff’s left foot revealed two calcaneal spurs and degenerative

 4   joint disease. [AR 591.]

 5         In March 2016, x-ray imaging requested by Dr. K. Hossain of Plaintiff’s

 6   lumbar spine showed degenerative disc disease, most severe at the L4-L5

 7   discs. [AR 19-20, 373-74.] X-ray imaging in March 2017 requested by Dr. K.

 8   Hossain of Plaintiff’s left elbow revealed mild generalized degenerative joint

 9   disease and mild osteophytosis developing. [AR 377-78, 386.]

10         In April 2017, Plaintiff followed up with Dr. K. Hossain for pain in the

11   joints of his elbow and wrist. [JS 6; AR 416.] In July 2017, Plaintiff

12   presented to Dr. K. Hossain with lower back pain and difficulty walking and

13   standing. [AR 399.] A July 2017 CT scan of the pelvis showed degenerative

14   changes of the lower lumbar spine. [AR 383, 388, 407.] In July 2017, Plaintiff

15   also was triaged in a hospital emergency department for back and right flank

16   pain after he had fallen from a ladder. He was using a cane. He rated his

17   pain at ten of ten on a pain value scale, was given morphine and discharged.

18   [JS 6; AR 513-14.]

19         In November 2017, a CT scan of Plaintiff’s abdomen and pelvic reason

20   found that “[t]he skeletal structures show moderate to severe degenerative

21   changes.” [AR 529.] In December 2017, Plaintiff returned to Dr. K. Hossain

22   complaining of back pain with muscle spasms, knee pain, and pain in his

23   hernia area. Dr. K. Hossain noted that his status was worsening regarding

24   his degenerative joint diseases. [JS 6; AR 406.]

25         In March 2018, Plaintiff returned to Dr. K. Hossain for his low back

26   pain, and was experiencing pain in his wrist, right thigh and leg. He was

27   prescribed Motrin 800 mg and Keflex for his pain. [AR 401.] X-ray imaging

28   in March 2018 requested by Dr. K. Hossain of Plaintiff’s lumbar spine showed

                                              5
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 6 of 17 Page ID #:770



 1   moderate lumbar degenerative joint disease. It found moderate multilevel

 2   degenerative endplate change, facet arthropathy and osteophytosis

 3   developing, as well as maintained vertebral body heights, anatomic

 4   alignment, and no significant spondylolisthesis. [JS 6; AR 19, 379-80, 391,

 5   398.] In July 2018, Plaintiff returned to Dr. K. Hossain for low back pain,

 6   stating that it was difficult to walk, stand, bend, and stoop. [AR 399.] In

 7   September 2018, Plaintiff followed up with Dr. K. Hossain with low back pain,

 8   tiredness, and fatigue. He related being unable to work due to the

 9   unrelenting nature of his pain. [AR 393.]

10         Also, in September 2018, Dr. K. Hossain completed an assessment of

11   impairments and limitations, stating that she is a primary care physician and

12   had been treating Plaintiff as needed since March 2016. She listed his

13   diagnoses for which she had provided treatment as lower back pain, arthritis,

14   hypertension, hyperlipidemia, and chest pain. [JS 7; AR 356-59.] Dr. K.

15   Hossain also noted that if Plaintiff tried to work full time, he likely would be

16   absent four or more days monthly due to impairments and/or treatment. She

17   opined that he can never lift and carry more than twenty pounds and rarely

18   ten pounds or less, based on x-rays showing degenerative joint disease, a cyst

19   in the mid-upper back, and an umbilical hernia. [AR 356-57.]

20         Dr. K. Hossain also noted that Plaintiff can sit for four hours and stand

21   for one hour in an eight-hour work day, based on lower back pain, arthritis,

22   walking slowing, and using a cane to support his joints and legs. [AR 357.]

23   The doctor also opined that Plaintiff requires the option to lie down or recline

24   four to five times during an eight-hour workday for at least one hour each

25   time. [AR 357.] The doctor further noted that Plaintiff required daily use of a

26   cane to sustain a reasonable walking pace over sufficient distance to carry out

27   activities of daily living, and without the cane can ambulate one block. [AR

28   358.] The doctor also opined that Plaintiff can never push or pull with his

                                             6
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 7 of 17 Page ID #:771



 1   bilateral arm and hands, and rarely perform any other postures like reaching

 2   overhead, handling, fingering, and feeling. [AR 358.] He is significantly

 3   limited in his abilities to climb stairs, ramps, ladders and scaffolds, balance,

 4   stoop, kneel, crouch, and crawl, but can frequently rotate head and neck.

 5   Additionally, Dr. K. Hossain noted that Plaintiff can never be exposed to

 6   moving mechanical parts or operate a vehicle, and can only rarely be exposed

 7   to unprotected heights, humidity and wetness, dust/odors/fumes/pulmonary

 8   irritants, extreme hot or cold, or vibration. [AR 359.]

 9
             B.    William Wang, M.D., Orthopedic Examination
10
             In September 2015, William Wang, M.D., conducted an orthopedic
11
     evaluation of Plaintiff. 3 [JS 4; AR 310-316.] Plaintiff reported bilateral knee,
12
     ankle, and wrist pain, along with low back pain, which he described as sharp,
13
     sometimes radiating down the right leg to the ankle, and exacerbated by
14
     standing, walking, bending and lifting. [AR 310-311.] He described his knee
15
     pain with an intensity level of eight of ten, greater in the left knee, and
16
     exacerbated by lifting. [AR 311.] . Plaintiff “occasionally uses a cane for
17
     ambulation, although he does not bring a cane to the office today.” [AR 311.]
18
             Dr. Wang performed a physical examination and documented normal
19
     mobility, minimal and mild tenderness in his lumbar spine, slight loss of
20
     lordosis, absence of painful range of motion in his back, negative straight leg
21
     raising, normal findings in his joints, mild tenderness in his wrist, minimal
22
     knee crepitus, and full motor strength. [AR 312-315.] X-rays showed diffuse
23
     degenerative disease with loss of lordosis in the lumbar spine and some
24
     degenerative changes in the bilateral knees. The doctor diagnosed bilateral
25
     knee arthritis, lumbar degenerative disease, posterior tibial tendinitis
26
     bilaterally, and bilateral wrist pain. [AR 315.] Dr. Wang also noted that
27
28   3   This examination pertained to a different application. [JS 4; AR 310-316.]
                                                7
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 8 of 17 Page ID #:772



 1   Plaintiff had good strength and range of motion in his knee, leading to an

 2   impression of “mild degenerative disease of the bilateral knee.” [AR 315.] Dr.

 3   Wang’s functional assessment was that Plaintiff could lift and carry fifty

 4   pounds occasionally and twenty-five pounds frequently, and in an eight-hour

 5   work day could stand, walk and sit for six hours. [AR 315-16.]

 6             C.    Dr. Hopkins, Orthopedic Surgeon Examination
 7   In September 2016, Gail Hopkins, MD, an orthopedic surgeon, conducted an

 8   orthopedic examination of Plaintiff, who presented with lower back pain that is

 9   aggravated by sitting, standing, and walking and that radiates into the legs.

10   [AR 324-27.]    The doctor stated that lumbar spine x-rays showed severe

11   multilevel degenerative changes from L2-L5. Dr. Hopkins diagnosed lumbar

12   disc degenerative disease, recommended physical therapy, and referred

13   Plaintiff to a pain management physician. [AR 326-27.]

14             D.    Seung Ha Lim, M.D., Internal Medicine Consultative
                     Examination
15
           In January 2017, Seung Ha Lim, M.D., performed an internal medicine
16
     consultative examination. [JS 5; AR 20, 336.] Plaintiff reported a history of
17
     back pain since 2011 and pain in his hands and knees for twelve years. [AR
18
     336.] Dr. Lim’s findings and conclusions “relate to an internal medicine
19
     assessment of alleged disability, and should not be misconstrued as a
20
     complete physical examination for general medical purposes.” [AR 336-337.]
21
     Dr. Lim reported that Plaintiff was able to generate fifty pounds of force using
22
     his right hand and seventy using his left. [AR 337.] The doctor observed pain
23
     on motion with normal range of motion in the back, normal gait, and no need
24
     for a cane. Plaintiff had normal range of motion with pain in his knees. [AR
25
     20, 339.] Dr. Lim opined that Plaintiff could sit for six hours in an eight-hour
26
     workday with appropriate breaks, lift and/or carry fifty pounds occasionally
27
     and twenty-five pounds frequently. The doctor noted that pushing and
28

                                            8
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 9 of 17 Page ID #:773



 1   pulling is limited to frequent use of both lower extremities, and that Plaintiff

 2   has postural limitations such as frequent climbing, crouching, stooping,

 3   crawling, and kneeling. [AR 339.]

 4
           E.    State Agency Examining and Reviewing Physicians
 5
           In February 2017, G. Spinka, M.D., performed a consultative
 6
     examination of Plaintiff and concluded that his condition (severe dysfunction
 7
     in his major joints and severe other arthropathies) resulted in some
 8
     limitations in ability to perform work-related activities but did not prevent
 9
     Plaintiff from performing past work as a cook. [AR 54-62.] The assessment
10
     listed past relevant work as a cook helper, and past work as a construction
11
     worker from 2007 to 2008, and a laborer from 2009 to 2011. [AR 61.]
12
           In April 2017, Plaintiff sought reconsideration on the ground that his
13
     condition had become more severe and caused greater limitations. [AR 65-74.]
14
     G. Taylor Holmes, M.D., concluded that no new evidence was received and
15
     found the earlier determination by Dr. Spinka reasonable. [AR 72.]
16
17         F.    Plaintiff’s Testimony
18         At the hearing on December 21, 2018, Plaintiff testified that he suffers
19   from rheumatoid arthritis, hypertension, right knee pain, and back pain,
20   which limits him from working. [AR 19.] Plaintiff testified that his spine
21   hurts every day, that he can sit for about four hours before having to get up
22   and walk around, and that he can walk for about twenty minutes. [AR 33-34.]
23   His daily back-pain level is a seven out of ten, which causes him to lose
24   concentration. [AR 38.] He takes prescription pain medication, lies down to
25   relieve his pain, and does not do household chores because of his pain. [AR
26   33-38.]
27
28

                                             9
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 10 of 17 Page ID #:774


     V.    THE ALJ’S DECISION
 1
 2         The ALJ found that although Plaintiff has a history of several

 3   orthopedic disorders and complaints of lower back, groin, hip, foot, and elbow

 4   pain, and that some physical examinations indicate decreased range of motion

 5   and tenderness in his back, other examinations highlighted normal mobility

 6   as well as normal and independent gait. The ALJ also concluded that the

 7   non-disabling nature of the impairments was underscored by the orthopedic

 8   specialist’s recommendation of conservative treatment rather than surgery.

 9   The ALJ’s Decision (the “Decision”) stated that the medical records did not

10   establish a medical need for a cane, even though Plaintiff attended the

11   hearing with one. [AR 19.]

12         The ALJ also found the diagnostic imaging studies unremarkable. In

13   particular, the ALJ discussed the May 2013, March 2016, March 2017, and

14   March 2018 x-rays, and highlighted that they showed degenerative joint

15   disease but no significant spondylolisthesis and no spinal canal stenosis or

16   nerve root compromise. [AR 19-20.] The ALJ also noted the absence of any

17   treating physician clinical notes establishing the need for a cane. [AR 21.]

18         The ALJ gave great weight to the opinions of Drs. Wang, Lim, Spinka

19   and Taylor-Holmes. [AR 20.] In particular, the ALJ highlighted Dr. Wang’s

20   notes indicating Plaintiff’s normal mobility, minimal and mild tenderness in

21   his lumbar spine, absence of painful range of motion in his back, full motor

22   strength, and mild degenerative disease of the bilateral knee. The ALJ also

23   highlighted Dr. Lim’s findings that Plaintiff’s gait was normal, that he had

24   some painful range of motion in his back and knees, and that he had full

25   motor strength without focal motor deficits. The ALJ determined that these

26   two examining physicians’ opinions supported a medium work RFC, as their

27   reports indicated mostly benign clinical findings. [AR 20.]

28

                                           10
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 11 of 17 Page ID #:775



 1          The ALJ assigned little weight to Dr. K. Hossain’s opinion, concluding

 2   that its limitations, which are so restrictive as to preclude all work, were not

 3   supported by the doctor’s notes and treatment records.[Js 19; AR 21.] The

 4   ALJ further found that the “lack of significant findings” in Plaintiff’s x-rays,

 5   “including the absence of any spinal canal stenosis or nerve root compromise,

 6   further emphasizes an inconsistency” between Dr. K. Hossain’s opinion and

 7   the restrictions. [AR 21.]

 8   VI.   DISCUSSION
 9         After consideration of the record as a whole, the Court finds that
10   Plaintiff’s claim of error warrants a remand for further consideration.
11             A.       Applicable Legal Standards
12         The medical opinion of a claimant's treating physician is given

13   “controlling weight” so long as it “is well-supported by medically acceptable

14   clinical and laboratory diagnostic techniques and is not inconsistent with the

15   other substantial evidence in [the claimant's] case record.” 20 C.F.R.

16   § 404.1527(c)(2). 4 When a treating physician's opinion is not controlling, it is

17   weighted according to factors such as the length of the treatment relationship

18   and frequency of examination, the nature and extent of the treatment

19   relationship, supportability, consistency with the record, and specialization of

20   the physician. Id. § 404.1527(c)(2)–(6); Trevizo v. Berryhill, 871 F.3d 664, 675

21   (9th Cir. 2017).

22         “If a treating or examining doctor's opinion is contradicted by another

23   doctor's opinion, an ALJ may only reject it by providing specific and legitimate

24   reasons that are supported by substantial evidence.” Trevizo, 871 F.3d at 675

25   4
      Section 404.1527 applies because Plaintiff filed his application before March 27,
26   2017. For applications filed on or after that date, 20 C.F.R. § 404.1520c applies. The
     new regulations change how the Social Security Administration considers medical
27   opinions and prior administrative medical findings and eliminate the term “treating
     source” and deference to treating source medical opinions. See 20 C.F.R. §
28   404.1520c(a); see also 81 Fed. Reg. 62560, at 62573-74 (Sept. 9, 2016).
                                              11
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 12 of 17 Page ID #:776



 1   (quotations omitted). “The ALJ can meet this burden by setting out a

 2   detailed and thorough summary of the facts and conflicting clinical evidence,

 3   stating his interpretation thereof, and making findings.” Id. (quoting

 4   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).
 5             B.    The ALJ Erred in Assigning Little Weight to the
                     Treating Physician’s Opinion
 6
           The ALJ erred by failing to apply the appropriate factors in determining
 7
     the extent to which Dr. K. Hossain’s treating opinion should be credited. In
 8
     weighting that opinion, the ALJ did not address the length of Dr. K. Hossain’s
 9
     treating relationship with Plaintiff, the frequency of examination, or the
10
     nature and extent of the treatment relationship. See 20 C.F.R.
11
     § 404.1527(c)(2)-(6); Trevizo, 871 F.3d at 676 (“This failure [to consider
12
     § 404.1527(c)(2)-(6) factors] alone constitutes reversible legal error.”).
13
           The ALJ also erred by not setting forth specific and legitimate reasons
14
     supported by substantial evidence for discounting Dr. K. Hossain’s opinion.
15
     See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir.
16
     2009); Orn, 495 F.3d at 634-35 (ALJ reasoning that is “not responsive” to the
17
     basis of a physician’s opinion fails the “specific and legitimate” standard). The
18
     ALJ found that the restrictive limitations to which Dr. K. Hossain opined
19
     were not supported by her clinical notes, elaborating that the treatment
20
     records as a whole reflects Plaintiff’s “relatively stable, benign, and
21
     unremarkable physical findings;” the opinion is inconsistent with x-rays,
22
     which display a “lack of significant findings”, including the absence of “spinal
23
     canal stenosis or nerve root compromise;” and that the clinical notes “fail to
24
     establish a medical necessity” for a cane. [AR 20-21.] The ALJ supported
25
     these conclusions with citations to Exhibits 12F and 15F [AR 21], which are
26
     25 pages of materials dated March 14, 2017 to September 11, 2018 and over
27
     100 pages of records dated August 19, 2010 to September 28, 2014,
28

                                             12
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 13 of 17 Page ID #:777



 1   respectively. [AR 392-417; 564-676.] The ALJ did not specify how the clinical

 2   records of Dr. K. Hossain fail to support her opinion.

 3           The ALJ concludes that the x-rays do not reveal significant findings

 4   because they do not show spinal canal stenosis or nerve root compromise. [AR

 5   21.] However, the ALJ does not explain how the absence of these conditions is

 6   inconsistent with Dr. K. Hossain’s opinion, particularly since that opinion

 7   does not identify either condition as the basis for Plaintiff’s limitations. See

 8   Kelly v. Berryhill, 732 Fed. App’x 558, 561 (9th Cir. 2018) (ALJ may not
 9   “cherry-pick” normal and ignore abnormal findings; error to emphasize

10   absence of a condition when doctor’s opinion as to limitations was not based

11   on the plaintiff suffering from that condition); Orn, 495 F.3d at 635 (ALJ may

12   not exclude a physician’s testimony for a lack of objective evidence of

13   impairment not referenced by the physician).

14           The ALJ also fails to explain how the findings of “moderate multilevel

15   degenerative endplate change, facet arthropathy, and osteophytosis

16   developing” in the March 2018 lumbar spine x-ray ordered by Dr. K. Hossain

17   [AR 398-401], and of “underlying degenerative disc disease” evidenced by

18   findings of “severe narrowing of L4-5 disc with vacuum phenomenon, mild

19   narrowing of L1-L2 and L3-4 disc spaces” in the March 2016 lumbar spine x-

20   ray ordered by Dr. K. Hossain [AR 373-74], are not significant. The ALJ also

21   does not address the November 2017 CT scan indicating that Plaintiff’s

22   “skeletal structures show moderate to severe degenerative changes.” [AR

23   529.]

24           Additionally, the ALJ does not address how Dr. K. Hossain’s notes are

25   inconsistent with these x-ray and CT findings. In fact, consistent with these

26   findings, in December 2017 Dr. K. Hossain noted Plaintiff’s status was

27   worsening regarding his degenerative joint disease. [JS 6; AR 406.] See Orn,

28   495 F.3d at 634 (error to disregard treating physician’s opinion substantiated

                                             13
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 14 of 17 Page ID #:778



 1   by contemporaneous medical tests; gradual decrease in Plaintiff’s physical

 2   capacity, as illustrated by treating physicians’ evaluations, supported by

 3   record).

 4           The ALJ also discounted the treating physician’s opinion on the ground

 5   that the clinical notes fail to establish a medical necessity for a cane. [AR 21.]

 6   In March 2018, Dr. Hossain opined that Plaintiff requires daily use of a cane

 7   to sustain a reasonable walking pace over sufficient distance to carry out

 8   activities of daily living, and that without the cane he can ambulate one block.

 9   [AR 21, 358.] Dr. K. Hossain’s notes reflect that in July and December 2017

10   and in March 2018 Plaintiff presented with ongoing lower back pain and

11   difficulty walking and standing, consistent with the CT and x-ray imaging,

12   and at his July 2017 emergency room treatment after he fell from a ladder,

13   Plaintiff was using a cane. [AR 383, 388, 399, 401, 406-7, 513-14.] The ALJ

14   does not explain why this information does not support Dr. K. Hossain’s

15   opinion.

16           The ALJ gave great weight to the opinions of Drs. Wang, Lim, Spinka

17   and Taylor-Holmes. [AR 20.] The discussion of these physicians’

18   observations, all based on single visits in 2015, and January, February, and

19   April 2017 that predated the November 2017 CT scan and March 2018 x-rays,

20   do not address the progressively degenerating nature of Plaintiff’s condition,

21   which is reflected in the medical record [JS 15-16]. Moreover, none of these

22   examining physicians had reviewed Plaintiff’s treatment records before

23   rendering their opinions. 5 Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir.

24   2001) (“A treating physician’s most recent medical reports are highly

25   5   See AR 311 (Dr. Wong’s report states “There are no medical records for review at
26   this time”); AR 336 (Dr. Lim performed a physical examination based on formal
     testing and observation of Plaintiff; no mention of any review of medical records); AR
27   57-58, 69 (state agency had not acquired records from Dr. K. Hossain at time of Dr.
     Spinka’s evaluation; Dr. Taylor-Holmes’ review notes that no new evidence was
28   received).
                                               14
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 15 of 17 Page ID #:779



 1   probative.”); Kelly, 732 Fed. App’x at 562 (“[T]he ALJ is not free to ignore

 2   relevant, competent evidence—such as a recent lumbar MRI for a claimant

 3   who suffers from lumbar degenerative disc disease and lumbar spondylosis—

 4   that would lend support to a claim of disability.”).

 5         Accordingly, the Court finds that substantial evidence does not support

 6   the ALJ’s rejection of Dr K. Hossain’s opinion. The Commissioner does not

 7   dispute that Dr. K. Hossain’s limitations were restrictive enough to preclude

 8   work. [JS 19.] Had the ALJ given Dr. K. Hossain’s treating opinion

 9   controlling weight, the outcome would have been different. See Stout v.

10   Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) (error is
11   harmless if it is inconsequential to the ultimate non-disability

12   determination). 6 Thus, the ALJ’s error is not harmless, and remand is

13   warranted. See Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990) (remand

14   is proper where additional administrative proceedings could remedy the

15   defects in the decision.) On remand, the ALJ should re-evaluate Dr. K.

16   Hossain’s treating opinion and the medical records, and if appropriate,

17   provide specific and legitimate reasons, supported by substantial evidence, for

18   discounting her treating opinion.

19
20
21
22
23
24
     6 Courts in this circuit have concluded that conditions apparently similar to
25   Plaintiff’s support an RFC of light, rather than medium, work. See Kovalenko v.
26   Berryhill, 2018 WL 2441582, at *6 (E.D. Cal. May 31, 2018); Morris v. Berryhill,
     2018 WL 582572, at *4 (C.D. Cal. Jan. 25, 2018); Flores v. Colvin, 2017 WL 367408,
27   at *6 (C.D. Cal. Jan. 24, 2017); Leon v. Berryhill, 2017 WL 1198587, at *10 (E.D.
     Cal. Mar. 30, 2017) .
28

                                             15
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 16 of 17 Page ID #:780


     VII. CONCLUSION
 1
 2         IT IS THEREFORE ORDERED that Judgment be entered reversing the

 3   decision of the Commissioner of Social Security and remanding this matter for

 4   further administrative proceedings consistent with this opinion.

 5         IT IS FURTHER ORDERED that the Clerk of the Court serve copies of

 6   this Order and the Judgment on counsel for both parties.

 7
 8   DATED: February 17, 2021

 9                                ____________________________________________
10                                PATRICIA DONAHUE
                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           16
Case 5:19-cv-01775-PD Document 23 Filed 02/17/21 Page 17 of 17 Page ID #:781



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11   NOTICE: THIS DECISION IS NOT INTENDED FOR PUBLICATION IN

12   WESTLAW, LEXIS/NEXIS, OR ANY OTHER LEGAL DATABASE.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          17
